United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2937
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Antonio Watkins,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 23, 2008
                                Filed: October 30, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Antonio Watkins appeals the sentence the district court1 imposed upon revoking
his supervised release. After carefully reviewing the record and counsel’s brief, we
affirm.

      We first conclude that Watkins’s sentence is not unreasonable because it was
within the properly calculated advisory Guidelines range and it resulted from the
court’s consideration of appropriate factors under 18 U.S.C. § 3553(a). See United

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (appellate court reviews
revocation sentence to determine whether it is unreasonable in relation to, inter alia,
advisory Guidelines range and § 3553(a) factors); United States v. Tyson, 413 F.3d
824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. 220 (2005)).

       We further conclude that the court did not abuse its discretion in ordering that
Watkins’s revocation sentence run consecutively to his state sentences. See United
States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996) (decision to impose consecutive
or concurrent sentence upon revocation of supervised release is committed to court’s
sound discretion); see also U.S.S.G. § 7B1.3(f) (term of imprisonment imposed upon
revocation of supervised release shall be ordered to be served consecutively to any
sentence of imprisonment defendant is serving).

       Finally, we conclude that the district court did nothing improper in declining
to recommend Watkins’s placement in a medical facility. See 18 U.S.C. § 3621(b)
(Bureau of Prisons shall designate place of prisoner’s imprisonment).

      Accordingly, we affirm.
                     ______________________________




                                         -2-